Citation Nr: 9915367	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-21 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder from May 22, 1995 to September 
23, 1997.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from August 1964 to December 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The procedural posture of this case was set forth in the 
Introduction to the Board's January 1999 decision and remand.  
At that time, the issues for appellate review were 
entitlement to an effective date earlier than May 22, 1995 
for service connection for post-traumatic stress disorder 
(PTSD) and entitlement to an evaluation in excess of 70 
percent for PTSD from May 22, 1995 to September 23, 1997.  
The Board denied the former claim and remanded the latter.  
Thus, the issue for appellate review is as stated on the 
title page of this decision. 

In the January 1999 remand, in light of recent regulatory 
amendments, the Board returned the claim to the RO for 
compliance with the holding in DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997) (facts must be applied separately to each 
version of the regulation).  See also Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The RO completed that review in 
a March 1999 supplemental statement of the case.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The appellant's PTSD symptomatology is not shown to 
result in more than severe social and industrial impairment 
under the applicable diagnostic criteria in effect prior to 
November 7, 1996.  

3.  His PTSD symptomatology is shown to be productive of less 
than total occupational and social impairment under the 
diagnostic criteria in effect on and after November 7, 1996.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD from May 22, 1995 to September 23, 1997 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.6, 4.125 to 4.132, Diagnostic Code 9411 (1995); 38 C.F.R. 
§§ 4.1, 4.2, 4.6, 4.125 to 4.130, Diagnostic Code 9411 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, it is not inherently implausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  The Board finds that VA has satisfied 
its duty to assist the appellant in the development of facts 
pertinent to the claim under 38 U.S.C.A. § 5107(a), and sees 
no area in which further development may be fruitful.  

I.  Pertinent Law and Regulations

The relevant schedular criteria have changed since the 
appellant perfected his appeal.  On November 7, 1996, the VA 
Schedule for Rating Disabilities was amended with respect to 
certain psychiatric disorders, including PTSD.  61 Fed. Reg. 
52,695 (Oct. 8, 1996).  Before that date, the VA Schedule for 
Rating Disabilities specified the following criteria for 
rating psychoneurotic disorders at the levels relevant to 
this claim:

        The attitudes of all contacts except the most 
intimate are            	100%   
         so adversely affected as to result in virtual 
isolation             
         in the community. Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior. Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.
                             
38 C.F.R. § 4.132, Diagnostic Code 9405 (1995).  

The term "severe" was not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. 
4.6 (1995).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (1995).  

The 1996 change in the VA Schedule for Rating Disabilities 
updated that portion of the rating schedule addressing mental 
disorders, ensuring that it used current medical terminology 
and unambiguous criteria and reflected medical advances.  61 
Fed. Reg. 52,695 (Oct. 8, 1996).  On and after November 7, 
1996, the pertinent criteria were:

        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions or 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.

        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
38 C.F.R. § 4.130, Diagnostic Code 9405 (1996).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Thus, to afford the appellant's claim full 
consideration, it must be fully adjudicated under both the 
new and old criteria to determine which version is most 
favorable.  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

II.  Factual Background

The RO established service connection for PTSD in a December 
1995 rating decision, effective May 22, 1995.  The appellant 
served in Vietnam from August 1966 to October 1967, and while 
his service records did not show awards or decorations 
indicating combat exposure, the record demonstrates that he 
was a light weapons infantryman and it contains letters he 
wrote to his family during service providing reasonable 
evidence of combat participation.  The appellant here 
contends that his PTSD symptomatology warrants assignment of 
a 100 percent schedular rating for the period from May 22, 
1995 to September 23, 1997.  

The pertinent evidence of record includes VA psychiatric 
examination and social and industrial survey in June 1995, 
which revealed that the appellant was employed with the 
radiology department at a VA medical facility for the 
previous 3 years.  The examination reports indicated that he 
enjoyed his work, but had some hard days.  It was noted that 
he had been married 3 times, the last marriage ending in 
1979, and that his last relationship was in 1991.  The 
psychiatrist reported that the appellant was close to his 
brother and mother, and that these relationships had improved 
since he quit using alcohol 3 years earlier.  He said he did 
not let anyone get close to him and had no real friends; he 
said he spent time with no one except his fellow employees.  
Also noted were recurrent thoughts and nightmares of Vietnam, 
hypervigilence, and avoidance of thoughts and conversations 
about Vietnam.  The psychiatrist concluded that the PTSD 
symptoms were under better control since the appellant 
started a PTSD program.  It was also noted that the appellant 
was able to maintain a full-time job and that he functioned 
well in an occupational setting, but was moderately impaired.  
The VA social worker who conducted the social and industrial 
survey concluded that the appellant was totally impaired 
socially and slightly impaired industrially.  

At a May 1996 hearing, the appellant testified that he had a 
difficult relationship with his brother, stemming from their 
service together in Vietnam.  His representative noted that 
the appellant was employed, and so he argued that the PTSD 
symptoms warranted a 70 percent rating.  The appellant 
indicated that he could not have a relationship with anyone.  
He described incidents in which he shouted or shoved others.  
He said his work-related performance reports were good, but 
"phony."  He said he could not deal with people at work, 
and that sometimes he took sick leave to avoid others.  It 
was noted that at some point in the previous three years he 
worked full time at a VA medical facility and up to 30 hours 
per week at a grocery store.  He described an incident at the 
grocery store when he lost his temper at a Vietnamese 
customer; he apparently lost his part-time job over this 
incident.  He said he was lucky to have held his VA job for 
as long as he had.  

VA psychiatric examination in July 1996 showed that the 
appellant still worked at a VA medical facility with some 
increased difficulty due to increased stress and anger.  The 
examiner stated that the appellant described an argument with 
his supervisor in which he wanted to choke her.  It was noted 
that he was not in a current relationship, but that he did 
get together with several men with whom he went to high 
school.  He was not receiving treatment reportedly, but took 
Valium.  The examiner remarked that the appellant was doing 
worse on the job than when he was at the time of the June 
1995 examinations, with fairly unchanged symptoms except for 
feelings of lack of respect at work.  The examiner concluded 
that the appellant was moderately impaired both socially and 
industrially.  

In a statement received September 24, 1997, the appellant 
remarked that he had such severe depression that he was 
unable to work; he said he had used all his sick and annual 
leave.  An October 1997 VA social and industrial survey 
report indicated that he had been promoted to a team 
leadership at work, but that he was not able to handle the 
job and had not recently been to work.  

III.  Analysis

In evaluating the evidence of record against the rating 
criteria, the Board must first review the evidence in light 
of the old criteria in effect prior to November 7, 1996.  
Then, if the appellant's claim cannot be resolved favorably, 
the Board will review the evidence in light of the new 
criteria, effective on and after November 7, 1996.  

For the appellant to prevail under the old version of the 
regulation, a key consideration is whether he was unable to 
obtain or retain employment during the pertinent period of 
time.  He testified at his hearing and also told VA examiners 
that he was employed full time at a VA medical facility.  He 
described great difficulty getting along with others, 
including his supervisor, but the fact remains that during 
the pertinent period in question he was able to hold and 
retain that full-time position.  The first indication in the 
record that he was unable to work was in the statement 
received on September 24, 1997 which formed the basis for the 
currently assigned 100 percent schedular disability 
evaluation.  While he said he had lost a part-time position 
due to an outburst of anger, which may indicate future 
problems, that does not change the fact that he retained 
employment in a competitive setting during the period here at 
issue.  

The retention of employment, though, is not the only 
diagnostic criteria.  He described significant difficulty 
dealing with others industrially and socially.  The VA 
examiners described persistent problems with anger control, 
personal relationships, and remembrance of his Vietnam 
experiences.  A VA social worker in June 1995 described him 
as totally impaired socially.  Yet, that same social worker 
described the appellant as only slightly impaired 
industrially, and a VA examining physician in July 1996 
determined that he was moderately impaired, both socially and 
industrially.  These findings reveal far less than virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms, gross repudiation of reality, 
experiences of fantasy or confusion, or profound retreat from 
mature behavior, the other criteria for a 100 percent 
schedular rating.  The medical evidence, as well as the 
hearing testimony, show ample evidence of anger and explosive 
aggressive energy.  Nevertheless, the broad sweep of the 
evidence covering the period from May 22, 1995 to September 
23, 1997 seems to more closely approximate the severe 
impairment supporting the 70 percent evaluation then in 
effect.  

As the evidence does not support a 100 percent evaluation 
under the old version of the regulation, the Board must next 
turn to the new version.  Unlike the earlier criteria, the 
ability to obtain and retain employment is not a specific 
criteria.  The criteria calls for total impairment both 
industrially and socially, which presumably contemplates an 
inability to work, but it also discusses memory loss of his 
own occupation, thereby implying that he might qualify for a 
100 percent evaluation while retaining employment.  

Despite this confusion, the evidence described above, 
including the appellant's hearing testimony, does not 
indicate delusions or hallucinations, or any inability to 
perform daily living activities such as personal hygiene.  
There is no indication that he was unable to determine his 
whereabouts or the time of day, or to remember the names of 
close relatives or his own name or occupation.  The 
examination reports and his testimony show a history of 
inappropriate behavior, but there is little indication, other 
than an isolated choking incident, to suggest that he 
represented a danger to himself or others.  The evidence here 
more nearly parallels the criteria for the 70 percent 
evaluation under the new version of the regulation.  

In applying the facts in this case to the old and new 
versions of the regulation, neither warrants an evaluation in 
excess of 70 percent during the period from May 22, 1995 to 
September 23, 1997.  While the appellant was severely 
impaired and had significant emotional and behavioral 
problems related to PTSD, the evidence does not support a 
conclusion under either version of the regulation that he was 
totally disabled both socially and industrially due to those 
problems at that time.  In light of the evidence of record 
and based on the analysis above, it is the determination of 
the Board that the preponderance of the evidence is against 
the claim for an evaluation in excess of 70 percent for PTSD 
from May 22, 1995 to September 23, 1997.  


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD 
from May 22, 1995 to September 23, 1997 is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

